DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Numbers 12/972013, 14099380, 14/505090, 62/044078, 62/044102, 62/044089, 62/044,060 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications are silent to a radio frequency component, wherein the plurality of scalpets are deployable from the housing. Although PRO 62/044060 discloses a radio frequency component, it does not provide adequate support for a radio frequency component in a scalpet array, wherein the plurality of scalpets are deployable from a housing. Therefore, claims 99-109 are given a priority date of 8/31/2015 since adequate support is found in application number 14/840,267. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 recites the limitation "the receiver" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 99, 101-102, 104-107, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livneh (US 20070288078).
Regarding claim 99,  Livneh discloses a system, comprising: a housing (26) including a scalpet device (92); comprising a scalpet array (30) that includes a plurality of scalpets (32), wherein the plurality of scalpets are deployable from the housing (scalpets 130, 132, 134 are exposed when the device is rolled, and thus deployable from the housing when exposed, paragraph 0029) to generate a plurality of incised skin pixels at a target site (paragraph 0029); and radio frequency (RF) component (paragraph 0029) configured to provide rotational energy to the plurality of scalpets to generate a plurality of incised skin pixels (the device is rolled on the skin and therefore provides rotational energy; device induces both mechanical and thermal injury to the skin, paragraph 0029).
Regarding claim 101, Livneh discloses all of the limitations set forth in claim 99, wherein the housing is configured to be removably coupled to a control device (handle, 28).
Regarding claim 102, Livneh discloses all of the limitations set forth in claim 101, wherein the control device comprises a proximal end and a distal end, wherein the proximal end includes an actuator mechanism (118) and the distal end includes a receiver (light panel, paragraph 0041).
Regarding claim 104, Livneh discloses all of the limitations set forth in claim 99, wherein the scalpet array is removably coupled to the scalpet device (figure 7). 
Regarding claim 105, Livneh discloses all of the limitations set forth in claim 99, wherein a shape of each scalpet of the scalpet array is circular (130, 132, 134; figure 7).
Regarding claim 106, Livneh discloses all of the limitations set forth in claim 99, wherein each scalpet of the at least one scalpet includes a beveled surface (figures 4A-4C, pointy and therefore beveled).
Regarding claim 107, Livneh discloses all of the limitations set forth in claim 99, wherein each scalpet of the plurality of scalpets includes at least one pointed surface (figures 4A-4C, points on each scalpet).
Regarding claim 109, Livneh discloses all of the limitations set forth in claim 99, wherein at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters (paragraph 0028).



Claims 99-103 and 105-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirshberg (US20120259311).
Regarding claim 99,  Hirshberg discloses a system, comprising: a housing (100) including a scalpet device (100); comprising a scalpet array (200) that includes a plurality of scalpets (1230), wherein the plurality of scalpets are deployable from the housing (figure 3D) to generate a plurality of incised skin pixels at a target site (paragraph 0130); and radio frequency (RF) component (paragraph 0140) configured to provide rotational energy to the plurality of scalpets to generate a plurality of incised skin pixels (rotation described in paragraph 0130).
Regarding claim 100, Hirshberg discloses all of the limitations set forth in claim 99, comprising a vacuum component (suction, paragraph 0138) coupled to at least one of the housing and the scalpet device and configured to evacuate the plurality of incised skin pixels.
Regarding claim 101, Hirshberg discloses all of the limitations set forth in claim 99, wherein the housing (100) is configured to be removably coupled to a control device (150).
Regarding claim 102, Hirshberg discloses all of the limitations set forth in claim 101, wherein the control device comprises a proximal end and a distal end, wherein the proximal end includes an actuator mechanism (1240) and the distal end includes a receiver (1220, needle outlet).
Regarding claim 103, Hirshberg discloses all of the limitations set forth in claim 102, wherein the scalpet device (200) is configured so the scalpet array (1230) is deployed from the scalpet device and retracted back into the scalpet device in response to activation of the actuator mechanism (1240, paragraph 0130).
Regarding claim 105, Hirshberg discloses all of the limitations set forth in claim 99, wherein a shape of each scalpet of the scalpet array is circular (paragraph 0130, cannula, has a diameter and thus is circular).
Regarding claim 106, Hirshberg discloses all of the limitations set forth in claim 99, wherein each scalpet of the at least one scalpet includes a beveled surface (figures 3d, 1230 is beveled).
Regarding claim 107, Hirshberg discloses all of the limitations set forth in claim 99, wherein each scalpet of the plurality of scalpets includes at least one pointed surface (figure 3D, tip of bevel).
Regarding claim 108, Hirshberg discloses all of the limitations set forth in claim 99, wherein at least one scalpet of the scalpet array comprises a lumen (hollow needle, 1230, paragraph 0130).
Regarding claim 109, Hirshberg discloses all of the limitations set forth in claim 99, wherein at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters (paragraph 0130, less than 1mm).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771